Case: 20-30249     Document: 00515715372         Page: 1     Date Filed: 01/22/2021




               United States Court of Appeals
                  for the Fifth Circuit                               United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 22, 2021
                                  No. 20-30249                          Lyle W. Cayce
                                                                             Clerk

   Fredricka C. Wright,

                                                           Plaintiff—Appellant,

                                       versus

   United Parcel Service, Incorporated (Ohio), incorrectly
   named as United Parcel Service, Incorporated
   (Delaware),

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-57


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Fredricka Wright challenges the summary judgment dismissing her
   age and sex discrimination claims against United Parcel Service, Inc.
   (“UPS”). We affirm.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30249      Document: 00515715372            Page: 2    Date Filed: 01/22/2021




                                      No. 20-30249


                                           I
          Wright’s claims arise out of her second stint with UPS in August 2017,
   when she was forty years old. 1 She was hired to work in the “preload” phase,
   which includes both the loading and unloading of UPS trucks. Wright worked
   as an unloader for about a month before she was fired. According to UPS,
   Wright was fired for failing to maintain a satisfactory “flow rate,” a metric
   measuring the number of packages preload employees handle in an hour.
   Believing instead that she was fired because of her age and sex, Wright sued
   UPS under the Age Discrimination in Employment Act (“ADEA”), 29
   U.S.C. § 621 et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C.
   § 2000e et seq. She also claimed the UPS facility where she worked was a
   hostile work environment. The district court granted UPS summary
   judgment on all Wright’s claims. It concluded that Wright failed to establish
   a prima facie case on either discrimination claim and, moreover, that UPS
   proffered a legitimate, non-discriminatory reason for her firing (poor
   performance) that Wright failed to rebut. The court also found Wright
   produced no evidence of a hostile work environment. Wright appeals.
                                           II
          Summary judgment is warranted when “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). The movant must “point out the absence of
   evidence supporting the nonmoving party’s case.” Stults v. Conoco, Inc., 76
   F.3d 651, 656 (5th Cir. 1996). If that burden is met, the nonmovant must “go
   beyond the pleadings and designate specific facts showing that there is a
   genuine issue for trial.” Id.


          1
           Wright first worked for UPS during the 2016-2017 “peak season,” which lasts
   from October to January. None of her discrimination claims concerns that period.




                                           2
Case: 20-30249         Document: 00515715372               Page: 3       Date Filed: 01/22/2021




                                           No. 20-30249


           “We review a grant of summary judgment de novo, viewing all
   evidence in the light most favorable to the nonmoving party and drawing all
   reasonable inferences in that party’s favor.” Kariuki v. Tarango, 709 F.3d
   495, 501 (5th Cir. 2013). “Questions of law are decided just as they are
   outside of the summary judgment context: de novo.” Transamerica Ins. Co. v.
   Avenell, 66 F.3d 715, 718 (5th Cir. 1995) (per curiam).
                                                III
                                                 A
           The ADEA prohibits age-based employment discrimination against
   persons, like Wright, who are at least forty years old. 29 U.S.C. §§ 623, 631.
   Title VII prohibits employment discrimination based on a person’s “race,
   color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Under
   both statutes, plaintiffs may prove their case either through direct or
   circumstantial evidence. See Desert Palace, Inc. v. Costa, 539 U.S. 90, 99–100
   (2003) (Title VII); Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121
   (1985) (ADEA); see also Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 377
   (5th Cir. 2010) (“In employment discrimination cases, a plaintiff may rely on
   direct or circumstantial evidence, or both.”). This appeal involves only
   circumstantial evidence of discrimination. 2 When a plaintiff relies on


           2
             Wright claims she presented direct evidence of discrimination but includes no
   record citations in her opening brief to support that assertion, as the rules require. See Fed.
   R. App. P. 28(a)(8)(A); 5th Cir. R. 28.2.2. We therefore need not address this
   argument. See Rutherford v. Harris Cnty., 197 F.3d 173, 193 (5th Cir. 1999) (“[W]e will not
   consider an issue that is inadequately briefed.”); Forsyth v. Barr, 19 F.3d 1527, 1537 (5th
   Cir. 1994) (explaining it “is [not] our duty” to “sift through the record in search of
   evidence to support a party’s opposition to summary judgment”). Even had Wright not
   forfeited the argument, however, she offers no colorable examples of “direct”
   discrimination in her brief. For instance, Wright claims (again, without record citation) that
   she was “subjected to repeated bullying.” Direct evidence, however, is a “statement or
   written document showing [the employer’s] discriminatory motive on its face.” Portis v.
   First Nat’l Bank of New Albany, 34 F.3d 325, 329 (5th Cir. 1994); see also Sandstad v. CB




                                                 3
Case: 20-30249         Document: 00515715372              Page: 4       Date Filed: 01/22/2021




                                          No. 20-30249


   circumstantial evidence, we assess her claim under the McDonnell Douglas
   burden-shifting framework. See, e.g., Roberson-King v. La. Workforce Comm’n,
   Off. of Workforce Dev., 904 F.3d 377, 380 (5th Cir. 2018) (Title VII);
   Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005) (ADEA). 3
   Under that framework, the plaintiff must first make out a prima facie case of
   discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
   If she does, the employer must then proffer a legitimate, non-discriminatory
   reason for the adverse employment action. Ibid. If one is presented, the
   burden shifts back to the employee, who may then rebut the proffered reason
   by showing it was pretextual. Id. at 804.
           A plaintiff makes a prima facie case of discrimination by showing she
   “(1) is a member of a protected group; (2) was qualified for the position at
   issue; (3) was discharged or suffered some adverse employment action by the
   employer; and (4) was replaced by someone outside h[er] protected group or
   was treated less favorably than other similarly situated employees outside the
   protected group.” Morris v. Town of Indep., 827 F.3d 396, 400 (5th Cir. 2016).
   The district court concluded Wright’s prima facie case failed at prong four.
   Wright challenges that conclusion on appeal, arguing she was “replaced by a
   younger male” and treated less favorably than two similarly situated male
   workers. The record, however, confirms the district court was correct.
           Wright admitted in her deposition that she did not know who was
   hired to replace her after she was fired. On appeal, she argues only that, since



   Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002) (“Direct evidence is evidence that, if
   believed, proves the fact of discriminatory animus without inference or presumption.”).
   None of the instances Wright mentions fall into this category.
           3
              While the Supreme Court “has not definitively resolved” whether the McDonnell
   Douglas framework applies to ADEA claims, “we are bound by our circuit precedent” to
   apply it. Jackson, 602 F.3d at 378; see also id. n.15 (collecting authority).




                                                4
Case: 20-30249      Document: 00515715372          Page: 5   Date Filed: 01/22/2021




                                    No. 20-30249


   her firing, “there has never been a female employee employed in unloading.”
   But Wright points to nothing in the record supporting that claim. She only
   cites testimony from one of her supervisors, Tyler Burns, and a coworker,
   Hawan Johnson, but neither suggests that UPS stopped hiring female
   unloaders after Wright was fired, much less that Wright was replaced by a
   younger male. Burns was asked if a particular employee was the “only female
   that currently works in pre-load” and said he did not know. Johnson, after
   admitting she was “not sure” who replaced Wright, stated only that she
   “believe[d]” she was the “only female” left after Wright. This speculation
   does not create a genuine dispute that a male or a younger worker replaced
   Wright. The district court thus correctly ruled that Wright failed to adduce
   evidence that she was “replaced by someone outside h[er] protected group.”
   Morris, 827 F.3d at 400.
          Wright also argues UPS treated her less favorably than two male
   employees, “Anthony and Rock,” who she contends had similar
   performance issues but, instead of being fired, were “given lighter work
   duties” and “encouraged to do better.” As the district court found, the
   record fails to support this contention. Wright relies solely on the deposition
   of her immediate supervisor, Edward Small. But Small never mentions
   Anthony or Rock. Nor does Small suggest that some slow-performing
   workers were treated better than others. When asked what he would do if a
   “person” failed to maintain an adequate flow rate, Small explained that he
   would “just try to encourage them because [there is] a time limit” and that if
   “somebody” was “not making the flow rate” it would impede the operation.
   This testimony comes nowhere close to showing that similarly situated
   employees outside Wright’s protected class were treated better than she was.
   Accordingly, we agree with the district court that Wright failed to make out
   a prima facie case in this respect as well. Cf. Johnson v. Louisiana, 351 F.3d




                                         5
Case: 20-30249      Document: 00515715372          Page: 6    Date Filed: 01/22/2021




                                    No. 20-30249


   616, 624 (5th Cir. 2003) (affirming summary judgment when plaintiffs
   “presented no evidence” regarding one of the four prima facie prongs).
          But even assuming a prima facie case, the district court was right that
   Wright’s discrimination claims would still fail because UPS showed a
   legitimate basis for her firing that Wright failed to rebut. As the court found,
   the record shows UPS fired Wright because “her flow rate was down” and
   she “wasn’t meeting the package count.” That shifts the burden back to
   Wright to show the claimed basis was “mere pretext.” Hassen v. Ruston La.
   Hosp. Co., 932 F.3d 353, 356 (5th Cir. 2019). She failed to do so.
          Wright argues UPS’s explanation is “unworthy of credence,” Laxton
   v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003), because UPS did not raise
   Wright’s performance issues until after she was fired. She claims her
   supervisor, Small, testified in deposition that he had no issues with her
   performance, contradicting a letter he wrote a month after Wright’s firing
   that noted her slow unloading rate. The record again belies Wright’s
   argument. Small’s deposition testimony explicitly recognized Wright’s slow
   performance: asked whether he thought Wright had done a “good job
   overall,” Small said Wright’s “flow rate was down a lot” and explained that
   “[i]f you’re not keeping up with your flow rate[,] everything slows down.”
   This testimony is consistent with Small’s post-firing letter, which explained
   that he had to counsel Wright “about her performance being on time” and
   noted that “other employees [were] trying to take up slack” because
   Wright’s packages were “not being unloaded in a timely manner.” We
   therefore agree with the district court that, even assuming a prima facie case,




                                          6
Case: 20-30249        Document: 00515715372              Page: 7       Date Filed: 01/22/2021




                                         No. 20-30249


   Wright failed to rebut UPS’s legitimate, non-discriminatory reason for her
   firing. 4
           For either reason, the district court properly granted summary
   judgment on Wright’s age and sex discrimination claims.
                                               B
           We also agree the district court properly granted summary judgment
   on Wright’s hostile work environment claim.
           To make out a prima facie hostile work environment claim, Wright
   must establish that:
          (1) she belong[ed] to a protected group; (2) she was subjected to
          unwelcome harassment; (3) the harassment complained of was
          based on [her membership in the protected group]; (4) the
          harassment complained of affected a term, condition, or privilege
          of employment; (5) the employer knew or should have known of
          the harassment in question and failed to take prompt remedial
          action.
   Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002). The district court
   concluded Wright had not been subjected to any harassment severe enough
   to affect a term, condition, or privilege of employment. On appeal, Wright
   contests this conclusion on two grounds. First, she points to evidence that
   UPS assigned her to unloading, rather than loading, “for almost the entirety
   of her employment.” Second, she claims evidence shows her supervisors,



           4
              Wright argues at length that she “did not have an adequate opportunity to
   complete discovery” and that the district court erred when it refused to extend various
   discovery deadlines and grant discovery-related motions. “A district court’s rulings on
   discovery motions are largely discretionary and will be reviewed only when they are
   arbitrary or clearly unreasonable.” Robinson v. State Farm Fire & Cas. Co., 13 F.3d 160, 164
   (5th Cir. 1994). Wright has not shown that the district court’s discovery rulings
   transgressed this high threshold.




                                                7
Case: 20-30249      Document: 00515715372          Page: 8    Date Filed: 01/22/2021




                                    No. 20-30249


   including Small, made “derogatory” and “discriminatory” comments. Both
   arguments are unavailing.
          Wright’s first argument fails because being assigned to unloading,
   rather than loading, is not evidence of harassment, much less harassment so
   severe or pervasive that it impacted the terms, conditions, or privileges of her
   employment. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 22 (1993); see also
   Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 194 (5th Cir. 1996)
   (“[C]onduct that sporadically wounds or offends but does not hinder” an
   “employee’s performance” is not actionable under Title VII.). As the
   district court found, the positions of loader and unloader are “comparable . . .
   with similar essential job functions and the same pay.” Wright argues
   unloading is more physically demanding than loading, but the record shows
   otherwise: Small explained the positions involve the same amount of
   exertion, an assessment independently corroborated by two other UPS
   employees and the U.S. Department of Labor’s classification of the
   positions. Furthermore, Wright herself recognized that most new employees
   start in unloading before being transferred to loading, as she eventually was.
   In sum, by asking Wright to spend most of her tenure in unloading, as it
   typically asks of new hires, UPS did not engage in “harassment,” much less
   the “severe and pervasive” harassment necessary to create a hostile work
   environment. See, e.g., Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65
   (1986) (explaining “harassment” is conduct with “the purpose or effect of
   unreasonably interfering with an individual’s work performance or creating
   an intimidating, hostile, or offensive working environment”).
          The court also properly rejected Wright’s claim that her supervisors’
   alleged comments created a hostile work environment. Like other forms of
   harassment, actionable derogatory comments must be so severe or pervasive
   that they render the work environment “both objectively and subjectively
   offensive.” Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir.



                                          8
Case: 20-30249         Document: 00515715372              Page: 9       Date Filed: 01/22/2021




                                          No. 20-30249


   2012). Isolated incidents, unless extremely serious, do not suffice. Lauderdale
   v. Tex. Dep’t of Crim. Just., Inst. Div., 512 F.3d 157, 163 (5th Cir. 2007). As
   the Supreme Court has explained, “the sporadic use of abusive language,
   gender-related jokes, and occasional teasing” does not satisfy the
   “demanding” standard for hostile work environment claims. Faragher v. City
   of Boca Raton, 524 U.S. 775, 788 (1998).
           The comments Wright identifies do not clear this high hurdle. For
   instance, she claims (without any further elaboration) that Small
   “specifically asked” about her age, made “derogatory comments about [her]
   begging for her job and having to feed her children,” and made
   “discriminatory comments about Wright’s makeup and performance.”
   Assuming Small made these remarks, a workplace is not made legally hostile
   by mere utterance of “boorish and offensive” comments. Shepherd v.
   Comptroller of Pub. Accts. of Tex., 168 F.3d 871, 874 (5th Cir. 1999). Moreover,
   the district court also correctly found that these alleged comments were
   “isolated” and not sufficiently severe. See, e.g., Frazier v. Sabine River Auth.
   La., 509 F. App’x 370, 374 (5th Cir. 2013) (even isolated utterances of a
   highly offensive racial slur did not qualify as “severe”). In sum, because the
   comments Wright cites were neither severe nor pervasive, the district court
   properly granted summary judgment dismissing her hostile work
   environment claim. 5


           5
             Wright also appeals the denial of her motion to disqualify UPS’s counsel and the
   order imposing sanctions for filing that motion. Wright’s motion to disqualify suggested
   UPS’s counsel were potential witnesses, a claim the district court rejected as “wholly
   groundless.” We see no abuse of discretion in that ruling. See Thomas v. Capital Sec. Servs.,
   836 F.2d 866, 872–73 (5th Cir. 1988) (en banc). As for the sanction, Wright’s opening brief
   merely calls it “unfair, excessive, harsh and unwarranted.” Only in her reply brief does she
   make a substantive argument that the court failed to give sufficient notice under Rule 11.
   She has therefore forfeited that argument. See Conway v. United States, 647 F.3d 228, 237
   n.8 (5th Cir. 2011) (“Arguments raised for the first time in a reply brief are forfeited.”).




                                                9
Case: 20-30249   Document: 00515715372        Page: 10   Date Filed: 01/22/2021




                               No. 20-30249


                                  ***
         The district court’s judgment is AFFIRMED.




                                   10